Per Curiam:

C. W. Trickett brings to the attention •of the court an accusation containing charges which he makes affecting the professional conduct of C. R. Cooksey, an attorney of this court, and asks that such charges be investigated and such action be taken as the result of the investigation may indicate. On the face of the accusation it appears that shortly before it was filed Mr. Cooksey instituted disbarment proceedings against Mr. Trickett in another forum, and that the charges of the accusation relate to subjects of investigation involved in, and connected with, that proceeding. Without passing upon the merits of the accusation or its sufficiency as a basis for an investigation ■of the conduct of the party charged, the court is of the opinion that it should not take cognizance of it pending "the disbarment proceeding against the court’s informant. Therefore, the prayer of the accusation is denied.